DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 26, 2021 has been received and considered. By this amendment, claims 1, 3, 5, 9, and 17 are amended, claims 8 and 16 are cancelled, and claims 1-7, 9-15, and 17-20 are now pending in the application.
Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a processor that is configured to execute the computer executable instructions to cause the processor to: …detect a non-breath comprising at least one of coughing, chewing, movement of a neck, and swallowing; and inhibit a delivery of the electrical signal upon detecting the non-breath” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on May 27, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on August 26, 2021. Therefore, it is concluded by the examiner that claims 1-7, 9-15, and 17-20 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792